Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed 5/23/2022.
3.	Claims 1, 7-9, 11-19, 36-37, 43-45 are pending.   Claims 2-6, 10, 20-35, 38-42 are cancelled.   
4.	The following rejections for claims 1, 7-9, 11-19, 36-37, 43-45 are modified as necessitated by amendment (35 USC 112) or newly applied as necessitated by amendment (35 USC 103).  Response to arguments follows.
5.	This action is FINAL.
Withdrawn Rejections
 	The 35 USC 112b and 35 USC 103 rejection made in the previous office action is withdrawn based upon amendments to the claims. 
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7-9, 11-19, 36-37, 43-45 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to method for determining therapy based upon a comparison of a longitudinal mutation signature for one or more mutation signatures with databases of patients with known cancer status. 
 The specification has not provided the critical structure required to identify any disease or treatment of cancer based upon analysis of the comparison of longitudinal mutation signature for one or more mutation signatures any species.  The specification has provided analysis of particular mutations for longitudinal comparison (see examples).  However, these mutations recited in the specification are well known mutations for particular functionality to  treatment.   However, the claims are drawn to any mutation signatures for the longitudinal signatures. The specification has not provided any critical structures that would be required for these mutation signatures, other than they are variants, that would functionally determine diagnosis or therapy based upon the database of patients with known cancer status.  
.
	In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that "Satisfactory disclosure of a ``representative number'' depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed." (See: 'Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.)   In the instant case, the specification fails to teach the necessary common attributes or features of the genus of encompassed nucleic acids and alterations of nucleic acids in view of the species disclosed.
Response to Arguments
	The reply traverses the rejection.  A summary of the arguments is provided below with response to arguments following. The reply asserts that the claims have been amended to human cancer patients with a longitudinal mutation signature comprising 4 specific elements and that this combination is used together to track the human cancer patient’s health (p 7).  These arguments have been reviewed but have not been found persuasive. The claims appear to encompass methods of determining therapy based upon the comparison of the longitudinal mutation signature to one or more databases comprising WGS or target sequencing data of human patients with know cancer status.  The specification has not described such a determination.  In particular the claims are drawn to a determination of therapy based upon this comparison, but it is not clear how this comparison provides therapeutic information.  In particular the databased would encompass any signatures, but the specification has not described how to use this comparison to therapy.  Furhtermore the comparison is comparing a difference between the first and second samples to a patient with known cancer status.  As such it is not clear if this comparison would provide determining therapy as the comparison does not appear to involve any data related to therapy but rather the “cancer status”. 

Conclusion
	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  /KATHERINE D SALMON/  Primary Examiner, Art Unit 1634